UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-1662



In Re: JOHN D. GOELZ,

                                                        Petitioner.




                 On Petition for Writ of Praecipe.
                          (CA-99-413-3-MU)


Submitted:   June 27, 2000                 Decided:   July 10, 2000


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John D. Goelz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Goelz brought this action seeking a writ of praecipe,

an injunction, and   a restraining order barring the district court

from proceeding in his contract action that had been removed to

federal court from state court. Essentially, Goelz is seeking man-

damus relief.   As explained in the order denying Goelz’s earlier

mandamus petition challenging the district court’s jurisdiction

over his contract case, mandamus relief is not available because

Goelz has another remedy, namely to appeal any unfavorable final

district court decision.*   We therefore deny relief.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




     *
       The district court denied Goelz’s motion to remand. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 74 (1996) (by timely filing
motion for remand, litigant “did all that was required to preserve
his objection to remand”).


                                 2